DETAILED ACTION
This office action is responsive to application 17/167,964 filed on February 4, 2021 and to the preliminary amendment filed July 19, 2021.  Claims 1-15 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on February 4, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“distance information acquisition unit” in claim 15
	“control unit” in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thinh V. Nguyen (Reg. 42,034) on May 27, 2022.

The claims are amended as follows:

Claim 8, Page 4
Line 1 of Claim 8, insert -- 6 -- and delete “4” after “according to claim”
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider claim 1, the following references represent the closest prior art:
	Uchida et al. (US 2020/0266221) teaches a configuration for transferring charge between a photodiode (71w) and a shielded memory (211w, figure 40 and 41).
	Sugizaki (US 2020/0204753) teaches a configuration for transferring charge between a photodiode (PD), a shielded memory (MEM, figures 2-6) and an overflow gate (OFG, figure 4).
	Kawamura (US 2015/0069471) teaches a pixel configuration with a shielded memory (23, figures 15A and 15B, paragraph 0144).
	Lahav et al. (US 2017/0323912) teaches a pixel configuration with a shielded memory (see figures 2A and 2B).
	Machida (US 2011/0234836) teaches a pixel configuration with a shielded memory (see figures 11A, 11B, 12-17, 21-33 and 35).
	Arakawa (US 2014/0015013) teaches a pixel configuration with a shielded memory (see figures 7, 8 and 20-23).
	Matsumura et al. (US 2011/0248371) teaches a pixel configuration with a shielded memory (see figures 2, 3, 4A, 5A, 6, 8, 9 and 11B).
	Arakawa (US 10,777,594) teaches a pixel configuration with a shielded memory (see figures 2-4 and 11-21).
	Lenchenkov et al. (US 2017/0005121) teaches a pixel configuration with a shielded memory (see figures 2 and 4).
	Kobayashi et al. (US 2015/0264283) teaches a pixel configuration with a shielded memory (figures 1-3, 5-7 and 10A-12B), and an overflow gate (19, figure 1).
	Sato (US 2020/0295068) teaches a pixel configuration with a shielded memory (see figures 2-7) and an overflow gate (OFG, figure 2).
	Okuno et al. (US 2018/0211987) teaches a pixel configuration with a shielded memory (see figures 5-8).
	Nishihara (US 2017/0207257) teaches a pixel configuration (figure 14) with a transfer transistor (141) having first, second and third portions (see figure 14).
	Lee et al. (US 2015/0372038) teaches a pixel configuration having a shielded memory (see figures 3 and 4) and an overflow gate (12, figure 5).
	Kim et al. (US 2015/0256769) teaches a pixel configuration having a shielded memory (see figure 5).
	However, the prior art of record does not teach nor reasonably suggest that a partial region includes a first region extending in a first direction in the planar view, a second region connected to the first region and extending in a second direction crossing the first direction in the planar view, and a third region connected to the second region and extending in a third direction opposite to the first direction in the planar view, the third region being a part of the second transistor, wherein, in the planar view, the partial region of a first pixel among the plurality of pixels is disposed between a gate of the first transistor of the first pixel and the charge holding portion of a second pixel adjacent to the first pixel among the plurality of pixels, and between a gate of the second transistor of the first pixel and the charge holding portion of the second pixel, and wherein a light-shielding member is disposed in a region overlapping the partial region in the planar view, in combination with the other elements recited in claim 1. 

	Claims 2-15 are allowed as depending from or otherwise requiring all of the limitations of an allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696